Exhibit 10.43

EXECUTION COPY

Norddeutsche Landesbank Girozentrale

1114 Avenue of the Americas

New York, New York 10036 USA

September 8, 2009

Attention: The Directors

JDER Limited

First Floor

7 Exchange Place

IFSC, Dublin

Ireland

JohnsonDiversey, Inc.

8310 16 th Street

M/S 555

Sturtevant, WI 53177

Attn: General Counsel

 

  Re: Norddeutsche Landesbank Girozentrale, as agent (“Agent”) for Hannover
Funding LLC (“Purchaser”) with respect to purchase of the Participation from
JDER Limited (“Seller”) pursuant to that certain Receivables Purchase Agreement,
dated as of the date hereof, by and among the Seller, the Agent, the Purchaser,
JohnsonDiversey UK Limited (“JDI UK”), JohnsonDiversey España S.L. (“JDI Spain”)
and JohnsonDiversey France S.A.S. (“JDI France”) (as amended herein, and as
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Receivables Purchase Agreement”).

The Purchaser has agreed to purchase the Participation from the Seller on the
date hereof and make Payments with regard to the Participation purchased from
the Seller from time to time during the period of the date hereof to the
Facility Termination Date based upon the Seller’s agreement, pursuant to the
terms of this Agreement, to undertake the following actions and satisfy the
following requirements within the timeframes specified herein (as such
timeframes may be extended or waived by the Agent, from time to time). The
Seller, JDI UK, JDI Spain, JDI France and the Agent also agree to modify the
terms of the Receivables Purchase Agreement in accordance with paragraph 2
hereof. Capitalized terms used but not defined herein shall have the meaning
given to such terms in the Receivables Purchase Agreement.



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in the Receivables Purchase Agreement,
the Agent hereby waives those conditions precedent within Exhibit II to the
Receivables Purchase Agreement that are detailed below in paragraph 1, on the
terms more particularly set out herein.

1. Post-Closing Deliverables. Seller or Seller’s counsel shall deliver to the
Agent and its counsel the items set forth below, in form and substance
acceptable to the Agent and its counsel, within the timeframes specified herein.

 

  a) Collection Bank Notifications. The Seller or Seller’s counsel shall have
delivered to Agent:

 

  i. Within 5 days of the date hereof, the acknowledgment of Notice of Trust and
Charge of Citibank, N.A.—London Branch with respect to the Deed of Trust and
Charge, dated as of the date hereof, by and among JDI UK, the Seller and the
Agent (“Originator Charge”);

 

  ii. Within 5 days of the date hereof, the acknowledgment of Notice of Trust
and Charge of Citibank, N.A.—London Branch with respect to the SPV Deed of Trust
and Charge, dated as of the date hereof, by and between the Seller and the Agent
(“SPV Charge”);

 

  iii. Within 15 days of delivery to the bank of Spanish Notary acknowledgment,
the notification of Banco Bilbao Vizcaya Argentaria, S.A. with respect to the
Pledge Agreement (Contracto de Prenda de Derechos de Créditos), dated as of the
date hereof, by and among JDI Spain, the Seller and the Agent (“BBVA Pledge”);

 

  iv. Within 15 days of delivery to the bank of Spanish Notary acknowledgment,
the notification of Banco Santander, S.A. with respect to the Pledge Agreement
(Contracto de Prenda de Derechos de Créditos), dated as of the date hereof, by
and among JDI Spain, the Seller and the Agent (“BSCH Pledge”);

 

  v. Within 15 days of delivery to the bank of Spanish Notary acknowledgment,
the notification of Banco Español de Crédito, S.A. with respect to the Pledge
Agreement (Contracto de Prenda de Derechos de Créditos), dated as of the date
hereof, by and among JDI Spain, the Seller and the Agent (“Banesto Pledge”);

 

  vi. Within 15 days of delivery to the bank of Spanish Notary acknowledgment,
the notification of Citibank International plc, Sucursal en España, S.A. with
respect to the Pledge Agreement (Contracto de Prenda de Derechos de Créditos),
dated as of the date hereof, by and among the Seller and the Agent (“Citibank
Pledge”);



--------------------------------------------------------------------------------

  vii. Within 5 days of the date hereof, notification of Citibank International
plc, Paris Branch with respect to the Pledge Agreement over bank account, dated
as of the date hereof, by and between the Seller, the Purchaser and the Agent
(“Citibank Paris Pledge”); and

 

  viii. Within 5 days of the date hereof, notification of Société Générale with
respect to the Pledge Agreement over bank account, dated as of the date hereof,
by and between JDI France and the Seller.

 

  b) UK Security Filings and Notifications. Within 21 days of the date hereof,
(i) the particulars of the Originator Charge and the SPV Charge must be
presented to the Registrar of Companies pursuant to section 396 of the Companies
Act 1985 together with the prescribed document and fee and (ii) the relevant
particulars of the Irish Deed of Charge and the SPV Charge must be delivered to
the Registrar of Companies for registration in the manner required by Chapter I
of Part XII of the Companies Act 1985 within 21 days following the creation
thereof in accordance with the practice established since the decision in N.V.
Slavenburg’s Bank -v- Inter Continental Resources Limited and others.

 

  c) Irish Security Filings: Within 21 days of the date hereof, (i) a Form C1
together with the prescribed particulars in respect of each of the Irish Deed of
Charge, the Citibank Pledge, the Citibank Paris Pledge and the Receivables
Purchase Agreement must be presented to the Companies Registrar Office pursuant
to section 99 of the Companies Act 1963 together with the prescribed fee, (ii) a
Form 8E together with the prescribed particulars in respect of the SPV Charge
must be presented for registration to the Companies Registration Office together
with the prescribed fee and (iii) notification to the Irish Revenue
Commissioners pursuant to section 1001 of the Taxes Consolidation Act 1997 (as
amended) of Ireland, within 21 days of the creation of the security expected to
be created by the Irish Deed of Charge, the Citibank Barcelona Pledge, the
Citibank Paris Pledge, the Receivables Purchase Agreement and the SPV Charge
must be completed.

 

  d) Filing of Annual Report: Within 20 Originator Business Days from the date
hereof, Seller or Seller’s counsel shall cause JDI Spain to file, and Seller or
Seller’s counsel shall deliver to Agent evidence of JDI’s Spain filing of the
Annual Accounts corresponding to fiscal years 2006, 2007 and 2008 with the
Commercial Registry Office of Madrid, Spain.

 

  e) Documents Executed during the Public Ceremony in Spain: Within 15
Originator Business Days from the date hereof, Seller or Seller’s counsel shall
have delivered to Agent two (2) copies of the original, fully executed
Transaction Documents executed by Power of Attorney during the public deed
ceremony on the date hereof in Madrid, Spain, including but not limited to the
Administration Agreement, the Banesto Pledge, the BBVA Pledge, the BSCH Pledge,
the Receivables Purchase Agreement and the Sale Agreement, each dated as of the
date hereof, by and between JDI Spain and the Seller, the Servicing Agreement
and the Secretary’s Certificate of JDI Spain.



--------------------------------------------------------------------------------

2. Amendment to Receivables Purchase Agreement.

The Seller and the Agent agree that the Termination Events listed in paragraphs
(f) and (g) of Exhibit V to the Receivables Purchase Agreement shall be deleted
and replaced in their entirety with the following:

“(f) At any time, the three-month rolling average of the Dilution Ratio is
greater than 9.75% (to be tested based on Receivables but to be reported both
separately as to each Originator and in the aggregate for all Originators); or

(g) At any time, the three-month rolling average Default Ratio for each
Originator is greater than 2.65% (to be tested based on all Receivables but to
be reported both separately as to each Originator and in the aggregate for all
Originators); or”

Capitalized terms referenced in this paragraph 2 shall have the meanings
described in Schedule I (if not otherwise defined in the Receivables Purchase
Agreement).

3. The obligations of Seller under this Agreement are in addition to and not a
substitution of the obligations, covenants, representations and warranties of
Seller under the Receivables Purchase Agreement and the other Transaction
Documents.

4. Seller’s failure to comply with their obligations as set forth in this
Agreement shall, at Agent’s option, constitute a Termination Event under the
Receivables Purchase Agreement without any additional notice requirement;
provided, however, that any failure made by reason other than the Seller’s
neglect or willful default (as reasonably determined by the Agent) shall only
constitute a Termination Event if such failure is not waived or remedied within
five (5) Business Days after the timeframes detailed in paragraph 1 above.

5. Seller shall reimburse all reasonable expenses of the Agent and the Purchaser
(including without limitation, Attorney Costs) incurred in conjunction with the
review of the documents and opinions contemplated by this Agreement in
accordance with Section 5.4 of the Receivables Purchase Agreement.

6. This Agreement and all covenants, agreements, representations and warranties
made herein shall continue in full force and effect so long as all or any of the
Participation is outstanding unless a longer period is expressly set forth
herein or in the Transaction Documents. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
legal representatives, successors and assigns of such party. All covenants,
promises and agreements in this Agreement, by or on behalf of the Seller, shall
inure to the benefit of the legal representatives, successors and assigns of the
Agent and the Purchaser.



--------------------------------------------------------------------------------

7. This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall, be governed by, the law of the State of New York,
excluding choice-of-law principles of the law of such State that would permit
the application of the laws of a jurisdiction other than such State.

8. No modification, amendment, extension, discharge, termination or waiver of
any provision of this Agreement, nor consent to any departure by Seller
therefrom, shall in any event be effective unless the same shall be in a writing
signed by the party against whom enforcement is sought, and then such waiver or
consent shall be effective only in the specific instance, and for the purpose,
for which given. Except as otherwise expressly provided herein, no notice to, or
demand on Seller, shall entitle Seller to any other or future notice or demand
in the same, similar or other circumstances.

9. This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but taken together will be deemed to have been signed by all of the
parties hereto. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or electronic copy shall be as effective as the delivery
of a manually executed counterpart of this Agreement.

[SIGNATURE PAGES TO FOLLOW]



--------------------------------------------------------------------------------

Please execute a copy of this Agreement evidencing your consent to and agreement
with the terms hereof.

 

AGENT: NORDDEUTSCHE LANDESBANK GIROZENTRALE By:  

/s/ Anthony Brown

Name:   Anthony Brown Title:   Director By:  

/s/ John McDermott

Name:   John McDermott Title:   Director

[SIGNATURES CONTINUE ON NEXT PAGE]



--------------------------------------------------------------------------------

AGREED, ACKNOWLEDGED AND ACCEPTED:

 

SELLER: JDER LIMITED

By:

 

/s/ Lori Marin

Name:

  Lori Marin

Title:

  Duly authorized attorney GUARANTOR: JOHNSONDIVERSEY, INC.

By:

 

/s/ Lori Marin

Name:

  Lori Marin

Title:

  Vice President and Corporate Treasurer JOHNSONDIVERSEY UK LIMITED

By:

 

/s/ David C. Quast

Name:

  David C. Quast

Title:

  Director JOHNSONDIVERSEY FRANCE S.A.S.

By:

 

/s/ David C. Quast

Name:

  David C. Quast

Title:

  President JOHNSONDIVERSEY ESPAÑA S.L.

By:

 

/s/ Ignacio Barrera

Name:

  Ignacio Barrera

Title:

  Duly Authorized Attorney



--------------------------------------------------------------------------------

Schedule I

“Default Basis” means, for any Calculation Period, the sum of (i) the product of
(a) a fraction having as its numerator the difference between (I) thirty
(30) and (II) the Loss Horizon Days for such Calculation Period and as its
denominator, thirty (30), times (b) the Eligible Sales from the earliest
Calculation Period within the Default Horizon, plus (ii) the product of (a) a
fraction having as its numerator the Loss Horizon Days for such Calculation
Period and as its denominator, thirty (30) times (b) the Eligible Sales in the
Calculation Period immediately preceding the Default Horizon.

“Default Horizon” means, for any Calculation Period, the whole number sum of
(i) four (4) plus (ii) the whole number result (rounded down) of dividing
(A) the Weighted Average Terms of Sale as of the Cutoff Date for such
Calculation Period by (B) thirty (30). The Default Horizon for the initial
Calculation Period shall be five (5).

“Default Ratio” means, for any Calculation Period, the ratio computed as of the
Cutoff Date by dividing (i) the sum of the Net Outstanding Balances of Pool
Receivables, each of which (a) was a Defaulted Receivable as of the Cutoff Date,
and (b) was not a Defaulted Receivable as of the previous Cutoff Date, and
(c) was an Eligible Receivable on at least one day during the Calculation Period
by (ii) the Default Basis.

“Dilution Basis” means, for any day, the result of (i) the product of (a) the
Eligible Sales in the Calculation Period immediately preceding the Dilution
Horizon times (b) the result of (I) 30 minus (II) the Dilution Horizon Days,
plus (ii) the product of (a) the Eligible Sales in the Calculation Period
immediately preceding the Calculation Period immediately preceding the Dilution
Horizon times (b) the Dilution Horizon Days, divided by (iii) 30.

“Dilution Horizon” means on any day, a number, initially zero (0), determined by
the Administrator on each Settlement Date, equal to the whole number result
(rounded down) of dividing (A) the Weighted Average Dilution Days as of the end
of the Calculation Period ending on the Cutoff Date by (B) thirty (30).

“Dilution Horizon Calculation Period” means, for any day, a number, equal to the
Dilution Horizon, of consecutive Calculation Periods ending with the Cutoff
Date.

“Dilution Horizon Days” means a number of days, initially twenty-six and
twenty-one hundredths (26.21), determined by the Administrator on each
Settlement Date, equal to difference between (A) the Weighted Average Dilution
Days and (B) the product of (i) the Dilution Horizon on such day and (ii) thirty
(30).

“Dilution Horizon Lookback Period” means, for any day, the Calculation Period
preceding the Calculation Period containing the Cutoff Date by a number, equal
to the Dilution Horizon, of Calculation Periods.



--------------------------------------------------------------------------------

“Dilution Horizon Ratio” means, for any Settlement Date (and any subsequent date
until the following Settlement Date), the result of the sum of (i) the Eligible
Sales during the Dilution Horizon Calculation Period and (ii) a fraction the
numerator of which is (a) the product of (I) the Eligible Sales during the
Dilution Horizon Lookback Period times (II) the Dilution Horizon Days and the
denominator of which is (b) 30, divided by (ii) the Net Eligible Pool Balance as
of such date.

“Dilution Ratio” means, for any day, the ratio computed as of the Cutoff Date by
dividing: (a) the Eligible Dilution during the Calculation Period by (b) the
Dilution Basis.

“Dilution Reserve Percentage” means, on any Settlement Date (and any subsequent
date until the following Settlement Date), the product of (i) the Dilution
Horizon Ratio multiplied by (ii) the sum of (x) the Dilution Reserve Stress
Factor times the average of the Dilution Ratios for the twelve most recent
Calculation Periods and (y) the Spike Factor.

“Eligible Euro Dilution” means, for any Calculation Period, the sum of all
Variable Dilutions denominated in Euro occurring during the Calculation Period
except to the extent that such credits have been applied to any Obligor in
excess of the amount of any Net Outstanding Balances owed on Eligible
Receivables for any such Obligor.

“Eligible Sales” means, for any Calculation Period, the sum of the Net
Outstanding Balances of all Pool Receivables that were originated during or
prior to the Calculation Period and were Eligible Receivables at any time during
the Calculation Period but were not Eligible Receivables during any previous
Calculation Period.

“Eligible Sterling Dilution” means, for any Calculation Period, the sum of all
Variable Dilutions denominated in Sterling occurring during the Calculation
Period except to the extent that such credits have been applied to any Obligor
in excess of the amount of any Net Outstanding Balances owed on Eligible
Receivables for any such Obligor.

“Loss Horizon” means, on any day, a number, initially three (3), determined by
the Administrator on each Settlement Date, equal to the sum of (i) two (2) plus
(ii) the whole number result (rounded down) of dividing (A) the Weighted Average
Terms of Sale as of the end of the Calculation Period ending on the Cutoff Date
by (B) thirty (30).

“Loss Horizon Calculation Period” means, for any day, a number, equal to the
Loss Horizon, of consecutive Calculation Periods ending with the Cutoff Date.

“Loss Horizon Days” means a number of days, initially twenty (20), determined by
the Administrator on each Settlement Date, equal to the difference between
(A) the Weighted Average Terms of Sale and (B) the product of (i) the Loss
Horizon on such day and (ii) thirty (30).



--------------------------------------------------------------------------------

“Loss Horizon Ratio” means, for any Settlement Date (and any subsequent date
until the following Settlement Date), the result of (i) the result of (a) the
Eligible Sales during the Loss Horizon Calculation Period plus (b) the result of
(I) the Eligible Sales during the Calculation Period immediately preceding the
Loss Horizon Calculation Period multiplied by (II) a number equal to the Loss
Horizon Days divided by (III) the number thirty (30), divided by (ii) the Net
Eligible Pool Balance as of such date.

“Loss Reserve Percentage” means, on any Settlement Date (and any subsequent date
until the following Settlement Date), the result of (i) the Loss Reserve Stress
Factor times (ii) the highest average of the Default Ratios for any three
consecutive Calculation Periods from among the twelve most recent such
Calculation Periods prior to such Settlement Date, multiplied by (iii) the Loss
Horizon Ratio.

“Net Eligible Pool Balance” means, at any time, (a) the sum of the Net
Outstanding Balances of the Receivables in the Net Eligible Pool minus
(b) Eligible Unapplied Cash and Credits at such time.

“Spike Factor” means on any Settlement Date (and any subsequent date until the
following Settlement Date), the product of (i) the excess, if any, of (a) the
highest Dilution Ratio for any Calculation Period during the twelve most recent
Calculation Periods over (b) the arithmetic average of the Dilution Ratios for
such twelve months, times (ii)(a) the highest Dilution Ratio for any Calculation
Period during the twelve most recent Calculation Periods, divided by (b) the
arithmetic average of the Dilution Ratios for such twelve months.

“Weighted Average Terms of Sale” means, on any day, the result of dividing
(i) the sum of, for each invoice in the Receivables Pool, the product of (A) the
Outstanding Balance of such Receivable and (B) the number of days from the
origination of such invoice to the due date for such invoice by (ii) the sum of,
for each invoice in the Receivables Pool, the Outstanding Balance of such
Receivable.

“Weighted Average Dilution Days” means, on any day, the result of dividing
(i) the sum of, for each Sampled Credit Memo, the product of (A) the amount of
such Sampled Credit Memo and (B) the number of days between the origination of
the invoice to which such Sampled Credit Memo is applied and the origination of
such Sampled Credit Memo by (ii) the sum of, for each Sampled Credit Memo, the
amount of such Sampled Credit Memo.